DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities:  claim 1 recites “...the system comprising...”; however, a colon should be after “comprising”. It should recite “...the system comprising:...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 28, 31, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mountain (US 20160123741 A1 – cited in IDS filed 12/27/2021).
Regarding claim 1, Mountain discloses a system for communicating information to a person in a local area (figs. 1 and 4; [0016]), the system comprising 
a device arranged noticeable by the person ([0022] and [0083] lighting devices), 
a power source arranged to power the device ([0083] power source), 
a relay arranged in between the power source and the device ([0083] The light controller 434 may be integrated into a light bulb or a circuit, such as between the light fixture and the power source, to control whether the light is on or off.), and 
a control unit arranged to generate a control signal in response to an event (figs. 1, 3-4; Television receiver  (PTR) 210; [0100] At step 502, the PTR 210 may detect a signal indicating a fire in the building. It is contemplated that the signal may be a sensed input detected at one or more sensors in communication with, or provided at, the PTR 210, such as the smoke/CO.sub.2 detector 404. For instance, the signal may be based on a sensed input at a detector located remotely or in another room separate from the PTR 210. Merely by way of example, the detector may comprise a smoke detector and/or a heat detector. In other examples, the signal may comprise a user-input received via a communication network or protocol at the PTR 210. For instance, an occupant at the home may notice an emergency or fire situation and activate the fire alarm module 220 via a mobile device and/or a GUI provided by the PTR 210 on a display device. Other examples are possible. ), 
wherein the relay is arranged to connect the device to the power source in absence of the control signal (fig. 4; [0083] The light controller 434 may be integrated into a light bulb or a circuit, such as between the light fixture and the power source, to control whether the light is on or off.), and to temporarily disconnect the device from the power source in response to the control signal generated by the control unit, thereby communicating the information to the person ([0016] and [0108] At step 516, the PTR 210 may operate one or more lighting devices in the house to indicate the emergency exit path. Merely by way of example, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms not within the emergency exit path and/or unoccupied to be turned off, dimmed, or changed to a different color, e.g. red. In another aspect, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms within the emergency exit path or occupied to be turned on, adjusted in brightness, and/or emit a particular color, e.g. green. Still, in further aspects, the PTR 210 may intermittently power on and off one or more of the plurality of lighting devices. In this case, the PTR 210 may provide various patterns of flashing and blinking lights at various timed intervals along the emergency exit path.).  

Regarding claim 2, Mountain discloses the system according to claim 1, wherein the device  is any of a light source, a fan, or construction machinery ([0022] and [0083] lighting devices). 

Regarding claim 3, Mountain discloses the system according to claim 1, wherein the information is an alarm signal and wherein the event is an emergency event associated with the local area (fig. 4; [0016] emergency situations, such as fire, burglary, accidents, and other crisis that may arise throughout the home in any floor or room, regardless of whether the home is occupied or vacant at the time. The emergency may be immediately indicated to the occupants by utilizing ambient lighting devices, e.g. ceiling light fixtures and lamps, door and/or window locks, and intercom or other speaker systems. [0108] the PTR 210 may operate one or more lighting devices in the house to indicate the emergency).  

Regarding claim 5, Mountain discloses the system according to claim 1, wherein the control unit is arranged to sequentially connect and disconnect the device to and from the power source, after initially disconnecting the device from the power source in response to the control signal, according to a pre-determined time sequence in dependence of a type of the event, thereby communicating the information to the person ([0016] and [0108] At step 516, the PTR 210 may operate one or more lighting devices in the house to indicate the emergency exit path. Merely by way of example, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms not within the emergency exit path and/or unoccupied to be turned off, dimmed, or changed to a different color, e.g. red. In another aspect, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms within the emergency exit path or occupied to be turned on, adjusted in brightness, and/or emit a particular color, e.g. green. Still, in further aspects, the PTR 210 may intermittently power on and off one or more of the plurality of lighting devices. In this case, the PTR 210 may provide various patterns of flashing and blinking lights at various timed intervals along the emergency exit path. [0085] lights can be configured to turn on/off according to a schedule and/or events being detected by the home automation system 400, etc).  

Regarding claim 6, Mountain discloses the system according to claim 1, comprising a mobile device arranged to remotely trigger generation of the control signal (fig. 4; [0067] The wireless device 420 may represent a tablet computer, cellular phone, laptop computer, remote computer, or some other device through which a user may desire to control home automation settings and view home automation information in accordance with the principles of the present disclosure. [0100] The signal may comprise a user-input received via a communication network or protocol at the PTR 210. For instance, an occupant at the home may notice an emergency or fire situation and activate the fire alarm module 220 via a mobile device and/or a GUI provided by the PTR 210 on a display device. Other examples are possible.).

Regarding claim 7, Mountain discloses the system according to claim 1, wherein the control unit comprises a siren ([0006] and [0110] the PTR 210 may broadcast audio via speakers (i.e. “siren”)).

Regarding claim 8, Mountain discloses the system according to claim 1, wherein the control unit and the relay are integrated into a single unit ([0036], [0083] and [0127] teaches systems/devices/functions may be combined/integrated. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”).

Regarding claim 9, Mountain discloses the system according to claim 1, comprising one or more sensor devices connected to the control unit and arranged to detect occurrence of the event (fig. 4; [0057] at least one smoke/CO.sub.2 detector 404, a home security system 406, at least one security camera 408, at least one window sensor 410, at least one door sensor 412, at least one weather sensor 414, at least one utility monitor 418, at least one health sensor 422, at least one leak detection sensor 438, and at least one doorbell sensor 448).  

Regarding claim 10, Mountain discloses the system according to claim 1, wherein the power source is a remote power source and wherein the control unit comprises a power terminal arranged to connect the control unit to the remote power source via a first electrical wire (figs. 2 and 4 illustrates a building structure; [0059] teaches the PTR 210 is connected to a power source. [0083] teaches the light controller is connected to the power source. Therefore, based on the above citations, a socket (i.e. “remote power source”) and a plug (i.e. “power terminal”) comprising a cord (i.e. first electrical wire”) is implicitly disclosed in order to connect electric equipment to the mains electricity power supply (or standby/portable power generator) in buildings and at other sites. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”).

Regarding claim 11, Mountain discloses the system according to claim 1, wherein the device is a remote light device and wherein the control unit comprises a device terminal arranged to connect the control unit to the remote light device via a second electrical wire (fig. 4 and [0054] teach a wired connection (i.e. “second electrical connection”) between the PTR 210 and light controller 434. Therefore, based on the above citations, a device terminal is implicitly disclosed in order to connect the PTR 210 to the light controller 434. According to MPEP 2112, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102.”).

Regarding claim 28, Mountain discloses the system according to claim 2, wherein the information is an alarm signal and wherein the event is an emergency event associated with the local area (fig. 4; [0016] emergency situations, such as fire, burglary, accidents, and other crisis that may arise throughout the home in any floor or room, regardless of whether the home is occupied or vacant at the time. The emergency may be immediately indicated to the occupants by utilizing ambient lighting devices, e.g. ceiling light fixtures and lamps, door and/or window locks, and intercom or other speaker systems. [0108] the PTR 210 may operate one or more lighting devices in the house to indicate the emergency).  

Regarding claim 31, Mountain discloses the system according to claim 2, wherein the control unit is arranged to sequentially connect and disconnect the device to and from the power source, after initially disconnecting the device from the power source in response to the control signal, according to a pre-determined time sequence in dependence of a type of the event, thereby communicating the information to the person ([0016] and [0108] At step 516, the PTR 210 may operate one or more lighting devices in the house to indicate the emergency exit path. Merely by way of example, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms not within the emergency exit path and/or unoccupied to be turned off, dimmed, or changed to a different color, e.g. red. In another aspect, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms within the emergency exit path or occupied to be turned on, adjusted in brightness, and/or emit a particular color, e.g. green. Still, in further aspects, the PTR 210 may intermittently power on and off one or more of the plurality of lighting devices. In this case, the PTR 210 may provide various patterns of flashing and blinking lights at various timed intervals along the emergency exit path. [0085] lights can be configured to turn on/off according to a schedule and/or events being detected by the home automation system 400, etc).  

Regarding claim 32, Mountain discloses the system according to claim 3, wherein the control unit is arranged to sequentially connect and disconnect the device to and from the power source, after initially disconnecting the device from the power source in response to the control signal, according to a pre-determined time sequence in dependence of a type of the event, thereby communicating the information to the person ([0016] and [0108] At step 516, the PTR 210 may operate one or more lighting devices in the house to indicate the emergency exit path. Merely by way of example, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms not within the emergency exit path and/or unoccupied to be turned off, dimmed, or changed to a different color, e.g. red. In another aspect, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms within the emergency exit path or occupied to be turned on, adjusted in brightness, and/or emit a particular color, e.g. green. Still, in further aspects, the PTR 210 may intermittently power on and off one or more of the plurality of lighting devices. In this case, the PTR 210 may provide various patterns of flashing and blinking lights at various timed intervals along the emergency exit path. [0085] lights can be configured to turn on/off according to a schedule and/or events being detected by the home automation system 400, etc).  

Regarding claim 34, Mountain discloses the system according to claim 2, comprising a mobile device arranged to remotely trigger generation of the control signal (fig. 4; [0067] The wireless device 420 may represent a tablet computer, cellular phone, laptop computer, remote computer, or some other device through which a user may desire to control home automation settings and view home automation information in accordance with the principles of the present disclosure. [0100] The signal may comprise a user-input received via a communication network or protocol at the PTR 210. For instance, an occupant at the home may notice an emergency or fire situation and activate the fire alarm module 220 via a mobile device and/or a GUI provided by the PTR 210 on a display device. Other examples are possible.).  

Regarding claim 35, Mountain discloses the system according to claim 3, comprising a mobile device arranged to remotely trigger generation of the control signal (fig. 4; [0067] The wireless device 420 may represent a tablet computer, cellular phone, laptop computer, remote computer, or some other device through which a user may desire to control home automation settings and view home automation information in accordance with the principles of the present disclosure. [0100] The signal may comprise a user-input received via a communication network or protocol at the PTR 210. For instance, an occupant at the home may notice an emergency or fire situation and activate the fire alarm module 220 via a mobile device and/or a GUI provided by the PTR 210 on a display device. Other examples are possible.).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 29, 30, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Mountain (US 20160123741 A1 – cited in IDS filed 12/27/2021) as applied to claim 1, 2, or 3 above, and further in view of Burch et al. (US 20190222957 A1).

Regarding claim 4, Mountain discloses the system according to claim 1, but does not expressly disclose wherein the local area is a construction site and wherein the power source is connected to a temporary power infrastructure deployed at the construction site. Although, fig. 4, [0016] and [0112] teaches the local area is a building/site. [0059] teaches the PTR 210 is connected to a power source. [0083] teaches the light controller is connected to the power source. Therefore, based on the above citations, a socket (i.e. “power source”) and a plug (i.e. “power terminal”) comprising a cord (i.e. first electrical wire”) are implicitly disclosed in order to connect electric equipment to the mains electricity power supply (or standby/portable power generator) in buildings and at other sites. Additionally, the claimed invention is intended to be used at a construction site; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intended use of a “construction site” of the claimed invention does not result in a structural difference between the claimed invention and the “building/site” of the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intended use of the claimed invention at a “construction site” does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.   
Furthermore, Burch, from the field of power supply, teaches [0187] power boxes are used as part of a temporary power system that distributes power at worksites, such as construction projects, particularly when a permanent power infrastructure is not available. A power box includes a power source input for receiving temporary power from, e.g., an on-site generator or connection to a power utility grid. A power box further includes several standard outlets (e.g., 120 VAC, 60 Hz) for use by construction workers for powering various tools and items, such as power drills, saws, radios, computers, lighting, etc.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a power source that is connected to a temporary power infrastructure deployed at the construction site as taught by Burch in the system taught by Mountain in order to provide power when a permanent power infrastructure is not available (as suggested in [0187] of Burch).

Regarding claim 29, Mountain discloses the system according to claim 2, but not expressly disclose wherein the local area is a construction site and wherein the power source is connected to a temporary power infrastructure deployed at the construction site. Although, fig. 4, [0016] and [0112] teaches the local area is building/site. [0059] teaches the PTR 210 is connected to a power source. [0083] teaches the light controller is connected to the power source. Therefore, based on the above citations, a socket (i.e. “power source”) and a plug (i.e. “power terminal”) comprising a cord (i.e. first electrical wire”) are implicitly disclosed in order to connect electric equipment to the mains electricity power supply (or standby/portable power generator) in buildings and at other sites. Additionally, the claimed invention is intended to be used at a construction site; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intended use of the claimed invention at a “construction site” does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Furthermore, Burch, from the field of power supply, teaches [0187] power boxes are used as part of a temporary power system that distributes power at worksites, such as construction projects, particularly when a permanent power infrastructure is not available. A power box includes a power source input for receiving temporary power from, e.g., an on-site generator or connection to a power utility grid. A power box further includes several standard outlets (e.g., 120 VAC, 60 Hz) for use by construction workers for powering various tools and items, such as power drills, saws, radios, computers, lighting, etc.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a power source that is connected to a temporary power infrastructure deployed at the construction site as taught by Burch in the system taught by Mountain in order to provide power when a permanent power infrastructure is not available (as suggested in [0187] of Burch).

Regarding claim 30, Mountain discloses the system according to claim 3, wherein the local area is a construction site and wherein the power source is connected to a temporary power infrastructure deployed at the construction site. Although, fig. 4, [0016] and [0112] teaches the local area is building/site. [0059] teaches the PTR 210 is connected to a power source. [0083] teaches the light controller is connected to the power source. Therefore, based on the above citations, a socket (i.e. “power source”) and a plug (i.e. “power terminal”) comprising a cord (i.e. first electrical wire”) are implicitly disclosed in order to connect electric equipment to the mains electricity power supply (or standby/portable power generator) in buildings and at other sites. Additionally, the claimed invention is intended to be used at a construction site; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intended use of the claimed invention at a “construction site” does not result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Furthermore, Burch, from the field of power supply, teaches [0187] power boxes are used as part of a temporary power system that distributes power at worksites, such as construction projects, particularly when a permanent power infrastructure is not available. A power box includes a power source input for receiving temporary power from, e.g., an on-site generator or connection to a power utility grid. A power box further includes several standard outlets (e.g., 120 VAC, 60 Hz) for use by construction workers for powering various tools and items, such as power drills, saws, radios, computers, lighting, etc.
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a power source that is connected to a temporary power infrastructure deployed at the construction site as taught by Burch in the system taught by Mountain in order to provide power when a permanent power infrastructure is not available (as suggested in [0187] of Burch).

Regarding claim 33, Mountain in view of Burch discloses the system according to claim 4, wherein the control unit is arranged to sequentially connect and disconnect the device to and from the power source, after initially disconnecting the device from the power source in response to the control signal, according to a pre-determined time sequence in dependence of a type of the event, thereby communicating the information to the person (Mountain [0016] and [0108] At step 516, the PTR 210 may operate one or more lighting devices in the house to indicate the emergency exit path. Merely by way of example, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms not within the emergency exit path and/or unoccupied to be turned off, dimmed, or changed to a different color, e.g. red. In another aspect, the PTR 210 may signal the light controller 434 and/or the lighting devices in rooms within the emergency exit path or occupied to be turned on, adjusted in brightness, and/or emit a particular color, e.g. green. Still, in further aspects, the PTR 210 may intermittently power on and off one or more of the plurality of lighting devices. In this case, the PTR 210 may provide various patterns of flashing and blinking lights at various timed intervals along the emergency exit path. [0085] lights can be configured to turn on/off according to a schedule and/or events being detected by the home automation system 400, etc).  

Regarding claim 36, Mountain in view of Burch discloses the system according to claim 4, comprising a mobile device arranged to remotely trigger generation of the control signal (Mountain fig. 4; [0067] The wireless device 420 may represent a tablet computer, cellular phone, laptop computer, remote computer, or some other device through which a user may desire to control home automation settings and view home automation information in accordance with the principles of the present disclosure. [0100] The signal may comprise a user-input received via a communication network or protocol at the PTR 210. For instance, an occupant at the home may notice an emergency or fire situation and activate the fire alarm module 220 via a mobile device and/or a GUI provided by the PTR 210 on a display device. Other examples are possible.).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684